OPINION — AG — ** GOVERNOR — EXECUTIVE ORDERS ** THE GOVERNOR OF THE STATE OF OKLAHOMA DOES 'NOT' HAVE THE AUTHORITY TO CREATE BY EXECUTIVE ORDER ANY GOVERNMENTAL ENTITY POSSESSING THE CAPACITY TO DISCHARGE EXECUTIVE POWERS. WHERE A GOVERNMENTAL ENTITY OF THE STATE HAS BEEN CREATED BY EXECUTIVE ORDER AND HAS SUBSEQUENTLY EXPENDED PUBLIC FUNDS, SUCH EXPENDITURES ARE VALID UNTIL SUCH TIME AS IT HAS BEEN DETERMINED BY A PROPER AUTHORITY THAT THE AGENCY OR ENTITY IN QUESTION HAS NOT BEEN VALIDLY CREATED. (POWER, GOVERNOR, AUTHORITY, PROCEDURAL REQUIREMENTS) CITE: ARTICLE VI, SECTION 8, ARTICLE VI, SECTION 1 (MARVIN C. EMERSON) *** SEE: OPINION NO. 88-032 (1989) ***